835 F.2d 877
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Rickie Lee EDWARDS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee
No. 87-1560.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1987.

Before LIVELY, Chief Judge, NATHANIEL R. JONES and RALPH B. GUY, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
This pro se defendant appeals the district court's judgment denying his 28 U.S.C. Sec. 2255 motion to vacate his sentence.  We affirm.


3
Defendant pleaded guilty to various narcotics offenses involving cyclohemamine (PCE).  Defendant argues that his indictment was insufficient and he was denied effective assistance of counsel.  We conclude that the motion was properly denied for the reasons set forth in the district court's opinion dated May 29, 1987.


4
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.